Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of May 18, 2017 (this “Amendment”), among Verisk Analytics, Inc., a Delaware
corporation, as borrower (the “Borrower”) and the Lenders under the Credit
Agreement (each as defined below) party hereto amends the Second Amended and
Restated Credit Agreement, dated as of April 22, 2015, as amended by the First
Amendment, dated as of July 24, 2015 and the Second Amendment, dated as of
May 29, 2016 (as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time, including all Schedules and Exhibits
thereto, the “Credit Agreement”) by and among, inter alios, the Borrower, the
lenders party thereto from time to time (hereinafter collectively referred to as
the “Lenders”), Bank of America, N.A. (“Bank of America”), as swing line lender
and letter of credit issuer (hereinafter, Bank of America, in its capacity as a
letter of credit issuer, shall be referred to as the “L/C Issuer”) and Bank of
America, as Administrative Agent for the Lenders (hereinafter, in such capacity,
referred to as the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lenders party hereto, being all of the Lenders,
wish to amend the Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lenders party
hereto hereby agree as follows:

Section 1. Defined Terms. All capitalized terms used but not defined in this
Amendment shall have the respective meanings specified in the Credit Agreement.

Section 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 3 of this Amendment, the following
amendments shall be made to the Credit Agreement:

(a) Amended Schedule. Schedule 2.01 to the Credit Agreement is hereby amended
and restated in its entirety in the form of Schedule 2.01 attached hereto.

(b) Amended Credit Agreement. The Credit Agreement is hereby amended in its
entirety to be in the form attached as Annex I hereto.

(c) Amended Exhibit. Exhibit D to the Credit Agreement shall be deleted and
replaced in its entirety with the revised Exhibit D attached hereto.

Section 3. Conditions to Effectiveness. This Amendment shall become effective on
the date on which each of the following conditions is satisfied (the “Third
Amendment Effective Date”):

(a) Executed Amendment. The Administrative Agent shall have received one or more
counterparts of this Amendment, duly executed and delivered by (i) the Borrower,
the L/C Issuer, the Swing Loan Lender and the Administrative Agent, (ii) each
existing Lender that elects to consent to this Amendment by executing the
Amendment as a “Lender” (each such Lender, a “Consenting Lender” and,
collectively, the “Consenting Lenders”), and (iii) each existing Lender that
elects not to consent to this Amendment by executing the Amendment as an
“Exiting Lender” (each such Lender, an “Exiting Lender”).

 



--------------------------------------------------------------------------------

(b) Expenses. The Administrative Agent shall have received payment of all
expenses then due and payable to the Administrative Agent pursuant to the Credit
Agreement (including all reasonable attorney costs of the Administrative Agent),
subject to the Borrower receiving an invoice with respect thereto.

(c) Amendment Fees. The Borrower shall have paid to the Lead Arranger and the
Administrative Agent, as applicable, the fees set forth in the fee letter, dated
as of April 17, 2017, by and among the Borrower, the Lead Arranger and the
Administrative Agent, in each case, to the extent such fees are payable on the
Third Amendment Effective Date.

Section 4. Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower represents and warrants to the Administrative Agent
and Lenders that, as of the Third Amendment Effective Date:

(a) the execution, delivery and performance by the Borrower of this Amendment or
any other Loan Document to which it is a party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of the Borrower’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any material
Contractual Obligation to which the Borrower is a party or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its Property is subject; or (iii) violate any Law;

(b) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by the Borrower of
this Amendment or any other Loan Document and no consent of any other Person is
required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any other Loan Document except any such consent
the failure of which to obtain could not reasonably be expected to have a
Material Adverse Effect;

(c) this Amendment has been duly executed and delivered by the Borrower and this
Amendment and the Credit Agreement, as amended hereby constitute the legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principals of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law);

(d) immediately prior to and after giving effect to the terms, conditions, and
provisions of this Amendment, no Default or Event of Default exists; and

(e) all representations and warranties of the Borrower contained in the Credit
Agreement and all of the other Loan Documents are true and correct as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in subsections (a), (b), and (c) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

Section 5. Acknowledgement of Revised Commitments and Reallocation of Exiting
Lender Commitments. Notwithstanding anything to the contrary in the Credit
Agreement or other Loan Documents, each party hereto acknowledges and agrees
that (i) commencing on the Third Amendment Effective Date, the Commitments of
the Lenders shall be as set forth on the new Schedule 2.01 referenced in Section
2(a) of this Amendment and (ii) the respective Commitments of each Exiting
Lender, if any, shall be terminated on the Third Amendment Effective Date.
Notwithstanding anything in the Credit Agreement to the contrary or any
requirements set forth therein, each Consenting Lender hereby consents to
(i) the termination of any Commitments held by any Exiting Lenders and (ii) the
repayment in full of any Loans held by any Exiting Lenders, in each case, as of
the Third Amendment Effective Date.

Section 6. Miscellaneous.

(a) Confirmation of Loan Documents. The Borrower hereby covenants and agrees
that, except as expressly amended and/or modified by this Amendment, all of the
terms, conditions, and provisions of the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect. All of the
indebtedness represented by the Loan Documents and all other obligations,
responsibilities, and liabilities of the Borrower to the Lenders and the
Administrative Agent are owed without any offset, defenses, or counterclaims
whatsoever. The Credit Agreement, together with this Amendment, shall be read
and construed as a single agreement. All references in the Loan Documents to the
Credit Agreement or any other Loan Document shall hereafter refer to the Credit
Agreement or any other Loan Document as amended hereby. On and after the date
hereof, this Amendment shall for all purposes constitute a “Loan Document”.

(b) Limitation of this Amendment. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written. Except as otherwise set forth herein, nothing contained herein and no
actions taken pursuant to the terms hereof are intended to constitute a novation
of the Facility, or any waiver of the terms, conditions, or provisions of the
Credit Agreement and/or any of the other Loan Documents and do not constitute a
release, termination or waiver of any of the rights and/or remedies granted to
the Lenders and/or the Administrative Agent under the Loan Documents. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
and refer to the Credit Agreement as amended hereby.

(c) Captions. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

(d) Successors and Assigns. This Amendment shall be binding upon and shall inure
to the sole benefit of the Borrower, the Administrative Agent and the Lenders
and their respective successors and assigns.

(e) References. Any reference to the Credit Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Amendment shall be deemed to include this
Amendment unless the context shall otherwise require.

(f) Miscellaneous. This Amendment shall be subject to the following Sections of
the Credit Agreement, as if set forth herein in their entirety: Sections 10.10,
10.12, 10.14, 10.15 and 10.16.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

VERISK ANALYTICS, INC., as the Borrower By:  

/s/ Eva F. Huston

  Name: Eva F. Huston   Title: SVP & CFO

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Administrative Agent By:  

/s/ Priscilla Baker

  Name: Priscilla Baker   Title: Assistant Vice President

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ William P. Warren

  Name: William P. Warren   Title: Senior Vice President

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Hector J. Varona

  Name: Hector J. Varona   Title: Executive Director

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Brian Guffin

  Name: Brian Guffin   Title: Director

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

WELLS FARGO BANK N.A., as a Lender By:  

/s/ Sid Khanolkar

  Name: Sid Khanolkar   Title: Director

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Barrett D. Bencivenga

  Name: Barrett D. Bencivenga   Title: Managing Director

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Nick Lotz

  Name: Nick Lotz   Title: Head of NE U.S. Large Corporate Banking

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kamran Khan

  Name: Kamran Khan   Title: Authorized Signatory

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Craig Welch

  Name: Craig Welch   Title: Senior Vice President

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Maria Mulic

  Name: Maria Mulic   Title: Director By:  

/s/ Melissa Dykl

  Name: Melissa Dykl   Title: Director

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Coleen Letke

  Name: Coleen Letke   Title: Senior Vice President

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as an Exiting Lender By:  

/s/ Nancy McIver

  Name: Nancy McIver   Title: SVP

 

 

Signature Page to Third Amendment - Verisk



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 245,000,000        16.333333333 % 

JPMorgan Chase Bank, N.A.

   $ 170,000,000        11.333333333 % 

SunTrust Bank

   $ 170,000,000        11.333333333 % 

Wells Fargo Bank N.A.

   $ 170,000,000        11.333333333 % 

Citizens Bank, N.A.

   $ 150,000,000        10.000000000 % 

HSBC Bank USA, N.A..

   $ 150,000,000        10.000000000 % 

Morgan Stanley Bank, N.A.

   $ 150,000,000        10.000000000 % 

Royal Bank of Canada

   $ 85,000,000        5.666666667 % 

TD Bank, N.A.

   $ 85,000,000        5.666666667 % 

BNP Paribas

   $ 75,000,000        5.000000000 % 

The Northern Trust Company

   $ 50,000,000        3.333333333 %    

 

 

    

 

 

 

Total

   $ 1,500,000,000.00        100.0000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX I

AMENDED CREDIT AGREEMENT

(See attached)



--------------------------------------------------------------------------------

Annex I to Third Amendment to

Second Amended and Restated Credit Agreement

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 22, 2015

(as amended by the First Amendment, dated as of July 24, 2015, the Second
Amendment, dated as of May 26, 2016 and the Third Amendment, dated as of May 18,
2017)

among

VERISK ANALYTICS, INC.

as a Borrower,

BANK OF AMERICA, N.A.

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as

Sole Lead Arranger and Sole Bookrunner

JPMORGAN CHASE BANK, N.A.,

SUNTRUST BANK,

and

WELLS FARGO BANK, N.A.

as

Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

Page

  Article I.      DEFINITIONS AND ACCOUNTING TERMS      1     1.01      Defined
Terms      1     1.02      Other Interpretive Provisions      26     1.03     
Accounting Terms      26     1.04      Rounding      27     1.05      Times of
Day      27     1.06      Letter of Credit Amounts      27     1.07     
Interpretation and Construction of Exceptions/Carveouts to Article VII Negative
Covenants      27     1.08      Additional Alternative Currencies      27    
1.09      Exchange Rates; Currency Equivalents      28     Article II.      THE
COMMITMENTS AND CREDIT EXTENSIONS      28     2.01      Committed Loans      28
    2.02      Borrowings, Conversions and Continuations of Committed Loans     
29     2.03      Letters of Credit      30     2.04      Swing Line Loans     
37     2.05      Prepayments      40     2.06      Termination or Reduction of
Commitments      41     2.07      Repayment of Loans      41     2.08     
Interest      41     2.09      Fees      42     2.10      Computation of
Interest and Fees; Retroactive Adjustments of Applicable Rate      43     2.11  
   Evidence of Debt      43     2.12      Payments Generally; Administrative
Agent’s Clawback      44     2.13      Sharing of Payments by Lenders      45  
  2.14      Increase in Commitments      46     2.15      Several Liability     
47     2.16      Cash Collateral      47     2.17      Defaulting Lenders     
48     Article III.      TAXES, YIELD PROTECTION AND ILLEGALITY      50     3.01
     Taxes      50     3.02      Illegality      54     3.03      Inability to
Determine Rates      54     3.04      Increased Costs      55     3.05     
Compensation for Losses      56     3.06      Mitigation Obligations;
Replacement of Lenders      57     3.07      Survival      57     Article IV.  
   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      57     4.01      Conditions to
Effectiveness      57     4.02      Conditions to Certain Credit Extensions     
59  

 

i



--------------------------------------------------------------------------------

  Article V.      REPRESENTATIONS AND WARRANTIES      59     5.01     
Existence, Qualification and Power      59     5.02      Authorization; No
Contravention      60     5.03      Governmental Authorization; Other Consents
     60     5.04      Binding Effect      60     5.05      Financial Statements;
No Material Adverse Effect      60     5.06      Litigation      60     5.07  
   No Default      61     5.08      Ownership of Property; Liens      61    
5.09      Environmental Compliance      61     5.10      Insurance      61    
5.11      Taxes      61     5.12      ERISA Compliance      61     5.13     
Subsidiaries; Equity Interests      62     5.14      Margin Regulations;
Investment Company Act      62     5.15      Disclosure      62     5.16     
Compliance with Laws      63     5.17      Taxpayer Identification Number     
63     5.18      Intellectual Property; Licenses, Etc.      63     5.19     
OFAC; Anti-Corruption Laws; Sanctions      63     5.20      Solvency      63    
5.21      EEA Financial Institutions. No Loan Party is an EEA Financial
Institution      64     Article VI.      AFFIRMATIVE COVENANTS      64     6.01
     Financial Statements      64     6.02      Certificates; Other Information
     65     6.03      Notices      66     6.04      Payment of Obligations     
67     6.05      Preservation of Existence, Etc.      67     6.06     
Maintenance of Properties      67     6.07      Maintenance of Insurance      67
    6.08      Compliance with Laws      68     6.09      Books and Records     
68     6.10      Inspection Rights      68     6.11      Use of Proceeds      68
    6.12      Additional Guarantors      68     6.13      Pari Passu Status     
68     Article VII.      NEGATIVE COVENANTS      69     7.01      Liens      69
    7.02      Priority Indebtedness; Permitted Subsidiary Acquisition
Indebtedness      70     7.03      Fundamental Changes      70     7.04     
Dispositions      71     7.05      Change in Nature of Business      71     7.06
     Transactions with Affiliates      71     7.07      Use of Proceeds      72
    7.08      Financial Covenants      72     7.09      Restricted Payments     
72     7.10      Accounting Changes      72  

 

ii



--------------------------------------------------------------------------------

7.11

   Anti-Corruption Laws; Sanctions      72  

Article VIII.

   EVENTS OF DEFAULT AND REMEDIES      73  

8.01

   Events of Default      73  

8.02

   Remedies Upon Event of Default      74  

8.03

   Application of Funds      75  

Article IX.

   ADMINISTRATIVE AGENT      76  

9.01

   Appointment and Authority      76  

9.02

   Rights as a Lender      76  

9.03

   Exculpatory Provisions      77  

9.04

   Reliance by Administrative Agent      77  

9.05

   Delegation of Duties      78  

9.06

   Resignation of Administrative Agent      78  

9.07

   Non-Reliance on Administrative Agent and Other Lenders      79  

9.08

   No Other Duties, Etc      79  

9.09

   Administrative Agent May File Proofs of Claim      79  

9.10

   Collateral and Guaranty Matters      80  

9.11

   Guaranteed Hedge Agreements      80  

Article X.

   MISCELLANEOUS      80  

10.01

   Amendments, Etc.      80  

10.02

   Notices; Effectiveness; Electronic Communication      82  

10.03

   No Waiver; Cumulative Remedies; Enforcement      83  

10.04

   Expenses; Indemnity; Damage Waiver      84  

10.05

   Payments Set Aside      86  

10.06

   Successors and Assigns      86  

10.07

   Treatment of Certain Information; Confidentiality      90  

10.08

   Right of Setoff      91  

10.09

   Interest Rate Limitation      91  

10.10

   Counterparts; Integration; Effectiveness      92  

10.11

   Survival of Representations and Warranties      92  

10.12

   Severability      92  

10.13

   Replacement of Lenders      92  

10.14

   Governing Law; Jurisdiction; Etc.      93  

10.15

   Waiver of Jury Trial      94  

10.16

   No Advisory or Fiduciary Responsibility      94  

10.17

   Electronic Execution of Assignments and Certain Other Documents      94  

10.18

   USA PATRIOT Act      95  

10.19

   Time of the Essence      95  

10.20

   Keepwell      95  

10.21

   Designation of Additional Borrowing Subsidiaries      95  

10.22

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      96
 

Article XI.

   GUARANTEE OF BORROWING SUBSIDIARY OBLIGATIONS      96  

11.01

   Guaranty      96  

11.02

   Certain Waivers      97  

 

iii



--------------------------------------------------------------------------------

11.03

   Obligations Independent      97  

11.04

   Subrogation      97  

11.05

   Subordination      97  

11.06

   Stay of Acceleration      97  

 

iv



--------------------------------------------------------------------------------

 

SCHEDULES

    1.01

   Existing Letters of Credit

    2.01

   Commitments and Applicable Percentages

    5.03

   Other Consents

    5.06

   Litigation

    5.09

   Environmental Compliance

    5.12

   ERISA Compliance

    5.13

   Subsidiaries; Equity Interests

    5.18

   Intellectual Property Matters

    7.01

   Existing Liens

    10.02

   Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS

    Form of

  

    A

   Committed Loan Notice

    B

   Swing Line Loan Notice

    C

   Note

    D

   Compliance Certificate

    E-1

   Assignment and Assumption

    E-2

   Administrative Questionnaire

    E-3

   Joinder

    F

   Continuing Guaranty

    G

   Notice of Loan Prepayment

    H-1

   U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

    H-2

   U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

    H-3

   U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

    H-4

   U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

    I

   Solvency Certificate

    J

   Designation of Borrowing Subsidiary

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter, as it may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented, referred to as this “Agreement”) is entered into as of April 22,
2015, by and among VERISK ANALYTICS, INC., a Delaware corporation (“Verisk”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

Verisk has requested that the Lenders amend and restate that certain Amended and
Restated Credit Agreement dated as of October 25, 2011, executed by and among,
inter alia, Verisk, Insurance Services Office, Inc., a Delaware corporation
(“ISO”), certain lenders and the agents party thereto (hereinafter, as it has
been from time to time amended, modified, extended, renewed, substituted, and/or
supplemented prior to the date hereof, referred to as the “Original Credit
Agreement”) and provide the Borrowers with a second amended and restated
revolving credit facility (the “Facility”), and the Lenders are willing to do so
on the terms and conditions set forth herein.

In consideration of these premises and the mutual representations, covenants and
agreements of the Borrowers, the agents and the lenders, each party hereto
hereby promises, covenants and agrees to amend, modify, and restate in its
entirety the Original Credit Agreement with all of the terms, conditions, and
provisions set forth herein below and all of the terms, conditions, and
provisions of the Original Credit Agreement are, subject to the occurrence of
the Effective Date (other than with respect to the provisions of Sections 2.06,
2.09(b), 2.12, 3.01 and 4.01, and Article X, which shall be effective
irrespective of whether the Effective Date shall have occurred), hereby deemed
superseded, substituted, and replaced by the following:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraphs hereto.



--------------------------------------------------------------------------------

“Alternative Currency” means any currency (other than Dollars) that is approved
in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the L/C Issuer at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum
with respect to the Commitment Fees, Eurodollar Rate Loans, Base Rate Loans or
Letter of Credit Fees, as applicable, based upon the Consolidated Funded Debt
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing Level

   Consolidated
Funded Debt
Leverage Ratio   Commitment
Fee      Eurodollar
Rate
Margin      Base Rate
Margin      Letter of
Credit Fee  

1

   £ 1.00:1.00     12.5 bps        112.5 bps        12.5 bps        112.5 bps  

2

   > 1.00:1.00 but
£ 2.00:1.00     15.0 bps        125.0 bps        25.0 bps        125.0 bps  

3

   > 2.00:1.00 but
£ 2.75:1.00     17.5 bps        137.5 bps        37.5 bps        137.5 bps  

4

   > 2.75:1.00 but
£ 3.25:1.00     20.0 bps        150.0 bps        50.0 bps        150.0 bps  

5

   >3.25:1.00     25.0 bps        162.5 bps        62.5 bps        162.5 bps  

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Funded Debt Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Effective Date through the date on which the Administrative Agent
receives the Borrowers’ Compliance Certificate and related financial statements
for the first fiscal quarter following the Effective Date shall be determined
based upon the pro forma Compliance Certificate delivered pursuant to Section
4.01(a)(vi).

 

2



--------------------------------------------------------------------------------

For the purposes of calculating the Consolidated Funded Debt Leverage Ratio in
connection with this definition only, and for no other purpose, to the extent
that Verisk or any direct or indirect Subsidiary of Verisk acquires or disposes
a Person, the Borrower shall include in its calculation of Consolidated EBITDA
the pro forma effect of such acquisition or disposition as if such acquisition
or disposition shall have occurred on the first date of the applicable test
period.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the L/C Issuer to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Assets” means, at any time, the total assets of Verisk and its direct and
indirect Subsidiaries on a consolidated basis which would be shown as assets on
a consolidated balance sheet of Verisk and its consolidated Subsidiaries as of
such time prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Verisk and its direct and indirect Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Verisk
and its direct and indirect Subsidiaries, including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Prime Rate for such day, (b) the sum of the Federal Funds Rate for
such day plus fifty basis points (0.50%), and (c) except during any Eurodollar
Unavailability Period, the Eurodollar Rate for a one month Interest Period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one hundred basis points (1.0%).

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” mean Verisk and each Borrowing Subsidiary, if any. As
of the date hereof, the only Borrower is Verisk.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Subsidiary” means, at any time, each Wholly-Owned Domestic Subsidiary
of Verisk that, following the date hereof, has been designated by Verisk as an
additional Borrower hereunder and that has undertaken the obligations of a
Borrowing Subsidiary, all in accordance with Section 10.21.

“Borrowing Subsidiary Obligations” mean the Obligations of each of the Borrowing
Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

 

4



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Verisk entitled to vote
for members of the board of directors or equivalent governing body of Verisk on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Verisk cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

5



--------------------------------------------------------------------------------

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Verisk, or control over the equity securities of
Verisk entitled to vote for members of the board of directors or equivalent
governing body of Verisk on a fully-diluted basis (and taking into account all
such securities that such Person or group has the right to acquire pursuant to
any option right) representing 35% or more of the combined voting power of such
securities.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), substantially in the form
of Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
which form, platform and system shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for Federal, state, local and foreign income
taxes payable by Verisk and its direct and indirect Subsidiaries for such
period; (iii) non-cash charges for the appreciation of ESOP shares for such
period; (iv) non-cash stock option expenses under FASB Accounting Standards
Codification 718 for such period; (v) non-cash expenses in connection with ISO’s
Top Hat Plan and Deferred Compensation Plan for such period, to the extent such
expenses are the result of increasing the participant liabilities for said plans
due to the appreciation in value of the investments held in said plan;
(vi) non-cash expenses other than temporary impairment of ISO’s Top Hat Plan and
Deferred Compensation Plan for such period, to the extent such expenses are the
result of the depreciation in value of the investments held in said plan;
(vii) non-cash loss on the disposal of fixed assets for such period; and
(viii) other non-

 

6



--------------------------------------------------------------------------------

recurring expenses of Verisk and its direct and indirect Subsidiaries reducing
such Consolidated Net Income for such period; provided that any such amounts
which represent a cash item in such period or any future period shall be
included to the extent that in the aggregate they do not exceed 5% of
Consolidated EBIT (prior to giving effect to such adjustment) for such period,
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of Verisk
and its direct and indirect Subsidiaries for such period; (ii) non-cash gains in
connection with ISO’s Top Hat Plan and Deferred Compensation Plan for such
period, to the extent such gains are the result of decreasing the participant
liabilities for said plans due to the depreciation in value of the investments
held; and (iii) other non-recurring non-cash items increasing Consolidated Net
Income for such period.

“Consolidated EBITDA” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, an amount equal to Consolidated
EBIT for such period plus depreciation and amortization expense for such period.

“Consolidated Funded Debt Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended. For the purposes of calculating the Consolidated Funded Debt
Leverage Ratio in connection with determining compliance with the financial
covenant set forth and contained in Section 7.08(b) only, and for no other
purpose, to the extent that Verisk or any direct or indirect Subsidiary of
Verisk acquires or disposes of a Person, the Borrower shall include in its
calculation of Consolidated EBITDA the pro forma effect of such acquisition or
disposition as if such acquisition or disposition shall have occurred on the
first date of the applicable test period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Verisk and its direct and indirect Subsidiaries on a consolidated basis, the sum
of: (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all obligations,
whether contingent or otherwise, arising under letters of credit (including
standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of Property or services (other than obligations
to pay the earn out portion of the purchase price for Permitted Acquisitions and
trade accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
Verisk or any direct or indirect Subsidiary of Verisk, (g) without duplication,
all Guarantees by Verisk and/or ISO of Permitted Subsidiary Acquisition
Indebtedness, and (h) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Verisk or a direct or indirect Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Verisk or
such direct or indirect Subsidiary.

“Consolidated Interest Charges” means, for any period, for Verisk and its direct
and indirect Subsidiaries on a consolidated basis, all interest, premium
payments, debt discount, fees, charges and related expenses of Verisk and its
direct and indirect Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(whether paid in cash or accrued); provided, however, (a) interest on any debt
paid in kind and (b) interest that is due and payable more than five years from
the incurrence of the debt under which such interest is payable, shall, in each
case, not be counted as “Consolidated Interest Charges”.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Net Income” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, the net income of Verisk and its
direct and indirect Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Permitted Liens” means the following:

(a) Liens (other than Environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority or claims not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other like Liens (other than any Lien imposed under ERISA)
imposed by Laws, including, without limitation, Liens in favor of any
Governmental Authority securing progress payments made under government
contracts created in the ordinary course of business and for amounts not yet due
or which are being contested in good faith by appropriate proceedings which are
sufficient to prevent imminent foreclosure of such Liens, are promptly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provision are being maintained to the extent required by
GAAP;

(c) Liens (other than any Lien imposed under ERISA) incurred or deposits made in
the ordinary course of business (including, without limitation, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, leases, contracts, statutory obligations and other similar
obligations or arising as a result of progress payments or deposits under
government contracts (including foreign government contracts); provided that in
each such case such Liens (i) were not incurred or made in connection with the
incurrence or maintenance of Indebtedness, the borrowing of money, the obtaining
of advances or credit and (ii) do not in the aggregate materially detract from
the value of the Property so encumbered or materially impair the use thereof in
the operation of Verisk’s or its direct and indirect consolidated Subsidiaries’
respective businesses;

(d) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property or impairing the
use thereof which are imposed by law or arise in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Person owning such Property;

 

8



--------------------------------------------------------------------------------

(e) Liens arising out of and with respect to customer deposits made in the
ordinary course of the Borrowers’ respective businesses;

(f) Liens arising as a result of the filing of any financing statement under any
applicable state uniform commercial code or comparable Laws of any jurisdiction
covering consigned or leased goods which do not constitute assets of the
Borrowers and which is not intended as security; and

(g) extensions, renewals or replacements of any Lien referred to in clauses
(a) through (f) above; provided that (i) in the case of clauses (a) through (f)
above, the principal amount of the obligation secured thereby is not increased
and (ii) any such extension, renewal or replacement is limited to the Property
originally encumbered thereby.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrowers, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, (ii) had a receiver, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

9



--------------------------------------------------------------------------------

“Designation of Borrowing Subsidiary” mean a Designation of Borrowing Subsidiary
executed by Verisk and any applicable Wholly-Owned Domestic Subsidiary thereof
substantially in the form of Exhibit J.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01; it being
understood and agreed that the Effective Date occurred on May 15, 2015.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

10



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under any Environmental Laws or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of any Hazardous Materials into the environment.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as such term is defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrowers or any ERISA Affiliate.

“ESOP” means that certain Insurance Services Office, Inc. Employee Stock
Ownership Plan established by the ESOP Trust Agreement dated January 3, 1997 as
it may be amended and/or modified from time to time, in a manner approved by the
Administrative Agent (such approval not to be unreasonably withheld or
conditioned).

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. In the event the
Eurodollar Rate as determined based upon the foregoing shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrowers in accordance with Section 3.03(a) remains in
full force and effect.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Issuances” by any Person means any secondary issuance or sale of
Equity Interests in such Person (i.e., the issuance or sale of such additional
Equity Interests from which such Person receives no cash proceeds) or issuances
or sales of Equity Interests in such Person pursuant to the issuance or exercise
of options issued in connection with employee benefit plans.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) or
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Letters of Credit” means those standby letters of credit issued by the
L/C Issuer for the benefit of ISO and certain of its Subsidiaries, all as more
fully described on Schedule 1.01 (as such schedule may be updated by Verisk and
the Administrative Agent on or before the Effective Date).

“Facility” has the meaning specified in the introductory paragraphs hereto.

“Fair Market Value” means, at any time and with respect to any property of a
Borrower, the sale value that would be realized in an arm’s length sale between
an informed and willing buyer and an informed and willing seller, neither being
under a compulsion to buy or sell, all as determined in good faith by the Board
of Directors of such Borrower.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto, and related legislation, official administrative regulations or
practices with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement, dated as of April 20, 2015, by
and among Verisk, the Arranger and the Administrative Agent.

“Foreign Lender” (a) if any Borrower is a U.S. Person, a Lender that is not a
U.S. Person and (b) if any Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

13



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VI
or VII that is entered into by and between the Borrower and any Hedge Bank.

 

14



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (a) any guarantors added pursuant to the
terms, conditions, and provisions of Section 6.12; and (b) with respect to
(i) the payment and performance by each Specified Loan Party, if any, of its
obligations under its Guaranty with respect to Swap Obligations and (ii) any
Borrowing Subsidiary Obligations, Verisk.

“Guaranty” means the Continuing Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F, as
such Guaranty may be from time to time amended, modified, extended, renewed,
substituted, and/or supplemented.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
Property or services (other than obligations to pay the earn out portion of the
purchase price for Permitted Acquisitions and trade accounts payable in the
ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
Property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capitalized Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing
(specifically excluding, with respect to Indebtedness of the Borrowers and their
respective Subsidiaries, any guarantees, endorsements or other contingent
obligations owing to or for the benefit of the ESOP).

 

15



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Leases or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture” means the existing Senior Notes Indenture, dated as of April 6,
2011, among Verisk, Wells Fargo Bank, National Association, and the “Guarantors”
(as such term is defined therein), as such Senior Notes Indenture may be from
time to time amended, modified, extended, renewed, replaced, substituted, and/or
supplemented.

“Indenture Documents” means any agreements, documents, promissory notes, or
certificates evidencing or executed and delivered in connection with the
Indenture, together with any and all amendments, modifications, extensions,
renewals, substitutions, and/or supplements thereto or thereof.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in a Committed Loan Notice or
such other period that is 12 months or less requested by the applicable Borrower
and consented to by all the Lenders; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

 

16



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISO” has the meaning specified in the introductory paragraphs hereto.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Verisk (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder” means a joinder entered into by an Eligible Assignee (with the consent
of any party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit E-3 or any other form
approved by the Administrative Agent.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

17



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraphs hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Verisk and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may not be a
commercial letter of credit. Letters of Credit may be issued in Dollars or in an
Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the Letter
of Credit Expiration Date shall be the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, the Fee Letter, and the Guaranty.

“Loan Parties” means, collectively, the Borrowers and each Guarantor, if any.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, condition (financial or otherwise), performance, properties or
operations of Verisk and its direct and indirect consolidated Subsidiaries,
taken as a whole, (b) the ability of the Borrowers to perform their material
obligations and duties under the Loan Documents, or (c) the ability of the
Administrative Agent to enforce the Obligations or to make use of any of the
remedies available to the Administrative Agent under the terms, conditions and
provisions of this Agreement or any of the other Loan Documents.

“Material Domestic Subsidiary” means any Domestic Subsidiary which contributed
more than 10% of Consolidated EBITDA of Verisk and its direct and indirect
Subsidiaries for the most recently ended four fiscal quarter period.

“Maturity Date” May 15, 2022; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note made by the Borrowers, in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which notice shall be substantially in the form of Exhibit G or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system which form, platform and
system shall be approved by the Administrative Agent), appropriately completed
and signed by a Responsible Officer.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or Guaranteed Hedge
Agreement, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.

 

19



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06 hereof).

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the applicable Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

20



--------------------------------------------------------------------------------

“Permitted Acquisition” means any merger, consolidation, or acquisition with or
of any Person which complies with each of the following terms and conditions:

(a) said Person must be in a line of business similar to those in which the
Borrowers and their Subsidiaries are engaged as of the date hereof, or any
related line of business, or a line of business which is reasonably
complimentary or incidental thereto; and

(b) no Default or Event of Default shall exist at the time of, or shall result
or be caused by, such merger, consolidation, or acquisition; and

(c) (i) all of the financial covenants set forth in Section 7.08 must be
complied with on a pro forma combined basis for the then current period and
(ii) if, on a pro forma basis, the Person the subject of such merger,
consolidation or acquisition constitutes a Material Domestic Subsidiary, then as
evidence of such compliance, Verisk shall have first delivered to the
Administrative Agent a written certificate signed by a Responsible Officer
showing, in reasonable detail, the calculation of the pro-forma Consolidated
Funded Debt Leverage Ratio of Verisk and its direct and indirect Subsidiaries on
a consolidated basis, after giving effect to such merger, consolidation, or
acquisition; and

(d) in the event a Borrower is not the surviving Person, the surviving Person
shall be a domestic Person that expressly assumes, by a written agreement
satisfactory in form and substance to the Administrative Agent (which agreement
may require, in connection with such assumption, the delivery of such opinions
of counsel (who may be in-house counsel) as the Administrative Agent may
reasonably require), the obligations of the acquired Borrower(s) under the Loan
Documents, including, without limitation, all covenants contained therein, and
such successor or acquiring Person shall succeed to and be substituted for such
Borrower(s) with the same effect as if it had been named herein as a party
hereto, provided, however, that no such sale shall release any Borrower from its
obligations and liabilities under this Agreement or any of the other Loan
Documents unless such sale is followed by the complete liquidation of such
Borrower and substantially all the assets of such Borrower immediately following
such sale are distributed to the successor or acquiring Person in such
liquidation.

“Permitted Subsidiary Acquisition Indebtedness” means Indebtedness of any
Subsidiary of a Borrower which is:

(a) owed by any Person at the time (i) such Person becomes a Subsidiary of or is
merged with or into a Borrower or a Subsidiary of a Borrower or (ii) a
Subsidiary acquires any Property from such Person and which Indebtedness is
expressly assumed by such Subsidiary at the time of such acquisition; provided
that (A) such Indebtedness was not created, incurred, or assumed by such Person
or such Subsidiary in contemplation of any Permitted Acquisition, (B) in the
event such Indebtedness shall be Guaranteed, such Guarantee shall be unsecured
and shall be given by a Borrower, and (C) the principal amount of such
Indebtedness shall not be increased at any time after it is first acquired or
assumed, as applicable, or

(b) incurred by such Subsidiary to finance or to refinance a Permitted
Acquisition; provided that (i) such Indebtedness shall be incurred substantially
simultaneously with the consummation of such Permitted Acquisition, (ii) the
principal amount of such Indebtedness incurred in connection with such Permitted
Acquisition shall not be increased at any time after it is first incurred,
(iii) the principal amount of such Indebtedness (together with any accrued
interest thereon and closing costs relating thereto) shall at no time exceed
100% of the original purchase price of such Permitted Acquisition, and (iv) in
the event such Indebtedness shall be Guaranteed, such Guarantee shall be
unsecured and shall be given by a Borrower.

 

21



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowers or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Priority Indebtedness” means, at any time, the sum (without duplication) of
(a) all Indebtedness (other than Indebtedness of the type specified in clauses
(b) and (c) of the definition of Indebtedness, or any Guarantee insofar as it
relates to such types of Indebtedness) of the Borrowers secured by Liens not
otherwise permitted by Sections 7.01(a), (b), (c), and (e) through (k),
inclusive, plus (b) all Indebtedness of the Borrowers’ Subsidiaries that are not
Guarantors owed to any Person other than to a Borrower or to a Wholly-Owned
Subsidiary, other than any Permitted Subsidiary Acquisition Indebtedness.

“Property” or “Properties” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by any Borrower and/or any of its respective
Subsidiaries.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any Property, including the movement of Hazardous
Materials through or in the air, soil, surface water, groundwater or real
property.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

22



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments (assuming, solely for the purpose of such
determination, that the Effective Date has occurred) or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Verisk, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to Verisk’s stockholders, partners or members (or the equivalent Person
thereof).

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (d) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” has the meaning specified in Section 4.03(c).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20).

 

23



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Verisk.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1 a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in the foregoing clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

24



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system which form, platform and
system shall be approved by the Administrative Agent), appropriately completed
and signed by a Responsible Officer of the applicable Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Verisk” has the meaning specified in the introductory paragraphs hereto.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Wholly-Owned” means, with respect to any Subsidiary or Subsidiaries of Verisk,
that all of the Equity Interests (other than directors’ qualifying shares but
not in excess of the minimum number of shares necessary to satisfy local
ownership legal requirements) of such Subsidiary or Subsidiaries is/are, at the
time as of which any such determination is being made, owned by Verisk, either
directly or through any other Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

25



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Verisk or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Verisk shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or

 

26



--------------------------------------------------------------------------------

requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Verisk shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Verisk and its direct and indirect
Subsidiaries or to the determination of any amount for Verisk and its direct and
indirect Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that Verisk is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07 Interpretation and Construction of Exceptions/Carveouts to Article VII
Negative Covenants.

In connection with the exceptions/carveouts to the negative covenants set forth
and described in Article VII, each such exception/carveout shall be available as
described therein independent of, and separate, distinct, and apart from, any
other such exceptions/carveouts, including, without limitation, any other
exceptions/carveouts expressly set forth and described within the same section
of such Article VII. Any and all such exceptions/carveouts which make reference
to an aggregate dollar amount (i.e., a “basket”) shall be deemed to refer to the
aggregate dollar amount which the Lenders will permit the Borrowers and their
Subsidiaries to incur or to have incurred and to permit to remain outstanding
subsequent to the date hereof, however, such aggregate dollar amount (i.e., a
“basket”) shall be deemed to be inclusive of, and not in addition to, the
aggregate dollar amount of each such exception/carveout which may have been
previously incurred and which is currently outstanding as of the date hereof.

1.08 Additional Alternative Currencies.

(a) The Borrowers and their Subsidiaries may from time to time request that
Letters of Credit be issued in an Alternative Currency; provided that such
Alternative Currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. Any such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

27



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the desired issuance date of the proposed
Letter of Credit (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in their sole and absolute discretion).
The Administrative Agent shall promptly notify the L/C Issuer of such request.
The L/C Issuer shall notify the Administrative Agent, not later than 11:00 a.m.,
ten Business Days after receipt of such request whether it consents, in its sole
and absolute discretion, to the issuance of Letters of Credit in the requested
Alternative Currency.

Any failure by the L/C Issuer to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by the L/C
Issuer to permit Letters of Credit to be issued in such requested Alternative
Currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested Alternative Currency, the Administrative
Agent shall so notify the applicable Borrower or the applicable Subsidiary and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional Alternative Currency under this Section 1.08, the Administrative
Agent shall promptly so notify the applicable Borrower and such Subsidiary.

1.09 Exchange Rates; Currency Equivalents.

(a) The L/C Issuer shall determine the Spot Rates as of each Revaluation Date to
be used for calculating Dollar Equivalent amounts of Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.50 of a unit being rounded upward), as
determined by the L/C Issuer.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in US Dollars (hereinafter each such loan
shall be referred to as a “Committed Loan”) to any Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

28



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (x) telephone or (y) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the
applicable Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the applicable Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the applicable Borrower
fails to specify a Type of Committed Loan in a Committed Loan Notice or if the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify (but in any event on the same Business Day the Administrative
Agent receives such Committed Loan Notice) each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, however, that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the applicable
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.

 

29



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in the Prime Rate promptly following the public announcement of
such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of any Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of any Borrower
or its their Subsidiaries and any drawings thereunder; provided, that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the applicable Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the applicable Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Effective Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

30



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(G) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

31



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, such Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of a Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (hereinafter
each referred to as an “Auto-Extension Letter of Credit”); provided that any
such Auto-Extension Letter of Credit must permit the L/C

 

32



--------------------------------------------------------------------------------

Issuer to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (hereinafter referred to
as the “Non-Extension Notice Date”) in each such 12-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the applicable Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or any Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that such Borrower will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency. If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (hereinafter referred to as the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the applicable Borrower shall be deemed to have requested a Committed Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate

 

33



--------------------------------------------------------------------------------

Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the applicable Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing

 

34



--------------------------------------------------------------------------------

or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause (d)(ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

35



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Subsidiary; or

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to such Borrower or any Subsidiary or in the
relevant currency markets generally.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the L/C Issuer.
The applicable Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The applicable Borrower hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to their use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the applicable Borrower’s pursuing such rights and
remedies as they may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the applicable
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to such Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the such Borrower
which such Borrower proves were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit and (ii) the rules
of the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

36



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (hereinafter referred to as the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to the L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the applicable Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of its Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, such agreement being made in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(hereinafter each such loan shall be referred to as a “Swing Line Loan”) to the
Borrowers (in Dollars only) from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable

 

37



--------------------------------------------------------------------------------

Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (1) telephone or (2) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $1,000,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to such Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day

 

38



--------------------------------------------------------------------------------

specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (c)(iii) shall be conclusive absent
manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the applicable Borrower to
repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its

 

39



--------------------------------------------------------------------------------

Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause (d)(ii) shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) Each applicable Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Committed Loans; (B) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.17, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(ii) Any applicable Borrower may, upon notice to the Swing Line Lender pursuant
to delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by such Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

40



--------------------------------------------------------------------------------

(b) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, each applicable Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.

2.06 Termination or Reduction of Commitments. Verisk may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Verisk shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
Notwithstanding anything to the contrary contained herein, Verisk may also elect
to terminate or reduce the Aggregate Commitments prior to the Effective Date.

2.07 Repayment of Loans.

(a) Each applicable Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

(b) Each applicable Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date which is ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by a Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

41



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the applicable Borrower shall pay interest on the principal amount of
all applicable outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. Verisk shall pay to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, a commitment fee
(the “Commitment Fee”) equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the last day of the Availability Period. The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For purposes of computing the
Commitment Fee, Swing Line Loans shall not be counted towards or considered to
be usage of the Aggregate Commitments.

(b) Ticking Fee. In the event that the Effective Date does not occur on or
before June 30, 2015, Verisk shall pay to the Administrative Agent for the
account of each Lender a ticking fee in an amount equal to the “Applicable Rate”
(as defined in the Original Credit Agreement) with respect to commitment fees
pursuant to Section 2.09(a) thereof (the “Ticking Fee Rate”) times the actual
daily amount by which such Lender’s Commitments (assuming solely for purposes of
such calculation that the Effective Date has occurred) exceed such Lender’s
“Commitments” (under and as defined in the Original Credit Agreement) from time
to time. Such ticking fee shall accrue from July 1, 2015 through the Effective
Date or the earlier termination of the Commitments pursuant to Section 2.06
(such earlier date, the “Final Ticking Fee Payment Date”), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable (i) quarterly in arrears on the last Business Day of each
March, June, September and December and (ii) on the Final Ticking Fee Payment
Date. Such ticking fee shall be calculated quarterly in arrears and on the Final
Ticking Fee Payment Date, and if there is any change in the Ticking Fee Rate
during any such period, the actual daily amount shall be computed and multiplied
by the Ticking Fee Rate separately for each period that such Ticking Fee Rate
was in effect.

 

42



--------------------------------------------------------------------------------

(c) Other Fees.

(i) Verisk shall pay to the Arranger and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) Verisk shall pay to the Administrative Agent for the account of each Lender
fees in the amounts and at the times specified in the Fee Letter.

 

  2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, Verisk or the Lenders
determine that (i) the Consolidated Funded Debt Leverage Ratio as calculated by
Verisk as of any applicable date was inaccurate and (ii) a proper calculation of
the Consolidated Funded Debt Leverage Ratio would have resulted in higher
pricing for such period, each applicable Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to such Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.
Conversely, if, as a result of any such restatement or other adjustment which is
made and delivered to the Administrative Agent within 60 days of the date such
financial statements were originally delivered to the Administrative Agent, a
proper calculation of Consolidated Funded Debt Leverage Ratio would have
resulted in lower pricing for such period, each applicable Borrower shall be
entitled to a prompt refund of the amount of the overpayment of interest and
fees for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII or elsewhere
under this Agreement. Each Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

2.11 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent (which shall be treated as part
of the Register) and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to a Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the relevant
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the Register,

 

43



--------------------------------------------------------------------------------

the Register shall control. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note (payable to such Lender or its
registered assigns), which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

 

  2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans. If applicable Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Committed Borrowing. Any payment by any applicable Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

45



--------------------------------------------------------------------------------

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Notwithstanding any term, condition or provision of this Section 2.13 or any
other provision of this Agreement to the contrary, any payment or other amount
received by the L/C Issuer or the Swing Line Lender, respectively, from cash or
deposit account balances used to Cash Collateralize obligations of a Lender to
(A) the L/C Issuer, in accordance with the terms, conditions, and provisions of
Section 2.03(a)(iii)(F), or (B) the Swing Line Lender, in accordance with the
terms, conditions, and provisions of Section 2.04(c)(i), shall be for the sole
benefit of the L/C Issuer and the Swing Line Lender, respectively, and shall not
be subject to the sharing provisions of this Section 2.13.

 

  2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon prior express
written notice to the Administrative Agent (which shall promptly notify the
Lenders), Verisk may, from time to time, request an increase in the maximum
principal amount of the Facility by an amount (for all such requests) not
exceeding the amount which would increase the principal amount of the Aggregate
Commitments to $2,000,000,000 in the aggregate; provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, and
(ii) Verisk may make a maximum of four such requests. At the time of sending
such notice, Verisk (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No Lender shall be obligated to increase its Commitment in
connection with any request by Verisk pursuant to this Section 2.14.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify Verisk and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, and
subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), Verisk
may also invite additional Eligible Assignees to become Lenders pursuant to a
Joinder in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) Effective Date and Allocations. If the Facility is increased in accordance
with this Section 2.14, the Administrative Agent and Verisk shall determine the
effective date (hereinafter referred to as the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify Verisk and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

46



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Verisk shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of Verisk, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. Each applicable Borrower shall prepay
any Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section 2.14.

(f) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

  2.15 Several Liability.

The parties hereto hereby acknowledge and agree that all Obligations,
liabilities and covenants made, incurred and undertaken by the respective
Borrowers under this Agreement and the other Loan Documents are on a several and
not joint basis, including, without limitation, all obligations to pay
principal, interest, fees, costs, and expenses; provided, however, that the
foregoing shall not limit Verisk’s guarantees of the Borrowing Subsidiary
Obligations pursuant to Article XI.

 

  2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, each applicable Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the applicable Borrowers shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Each applicable
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other

 

47



--------------------------------------------------------------------------------

than the Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the applicable Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

  2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as Verisk may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and Verisk, to be held in a
non-interest bearing deposit account and released in order to satisfy

 

48



--------------------------------------------------------------------------------

obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 or Section 4.03, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and no Borrower shall be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that, (x) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (y) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

(b) Defaulting Lender Cure. If Verisk, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that, subject to Section 10.22, except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

49



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

  3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iv) For purposes of determining withholding Taxes imposed under FATCA from and
after October 21, 2014, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Facility as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

50



--------------------------------------------------------------------------------

  (c) Tax Indemnifications.

(i) Each Borrower shall, and does hereby, severally indemnify each Recipient,
and shall make payment in respect thereof within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable by such Borrower under
this Section 3.01) payable or paid by such Recipient or required to be withheld
or deducted from a payment by such Borrower to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. Verisk shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (y) the
Administrative Agent and the Borrowers, as applicable, against any Taxes
attributable to such Lender’s failure to maintain a participant register and
(z) the Administrative Agent and the Borrowers, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrowers in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (c)(ii).

(d) Evidence of Payments. Upon request by Verisk or the Administrative Agent, as
the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Verisk and the Administrative Agent, at the time or times reasonably requested
by Verisk or the Administrative

 

51



--------------------------------------------------------------------------------

Agent, such properly completed and executed documentation reasonably requested
by Verisk or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Verisk or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Verisk or the Administrative Agent as will enable the applicable
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Verisk and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Verisk or the Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Verisk and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Verisk or the Administrative Agent),
whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-I to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BENE; or

 

52



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Verisk and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Verisk or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Verisk or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Verisk and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Verisk or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Verisk or the Administrative
Agent as may be necessary for Verisk and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (e)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Verisk and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by a Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Borrower, upon the request of the Recipient, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient

 

53



--------------------------------------------------------------------------------

in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (f), in
no event will the applicable Recipient be required to pay any amount to such
Borrower pursuant to this subsection (f) the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection (f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and Verisk that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert (a) all Eurodollar Rate Loans of such
Lender and (b) all Base Rate Loans of such Lender as to which the interest rate
is determined with reference to the Eurodollar Rate to Base Rate Loans as to
which the interest rate is not determined with reference to the Eurodollar Rate,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans. Notwithstanding the foregoing to the
contrary and despite the illegality for such a Lender to make, maintain or fund
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurodollar Rate, that Lender shall remain
committed to make Base Rate Loans and shall be entitled to recover interest
thereon at the Base Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with a Base Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with a Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding or maintaining such Loan, the Administrative Agent will
promptly so notify Verisk and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans and Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice; provided that any Eurodollar Rate Loan
outstanding prior to the giving of such notice may remain outstanding after the
giving of such notice until the end of the then applicable Interest Period with
respect thereto (without

 

54



--------------------------------------------------------------------------------

giving effect to any subsequent continuation or conversion), unless such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans or Base Rate
Loans for the remaining duration of such Interest Period. Upon receipt of such
notice, the applicable Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans as to which the interest rate is not determined
with reference to the Eurodollar Rate in the amount specified therein.

 

  3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the applicable Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

 

55



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrowers shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The applicable Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the such Borrower shall have received at least ten days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c) any failure by such Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by such Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

 

56



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

  3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness. The Lenders’ Commitments hereunder and the
amendment and restatement of the Original Credit Agreement pursuant hereto are
(notwithstanding any other provision of this Agreement) subject to satisfaction
of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, and in the case of items (iii) through (vi), each dated the Effective
Date (or, in the case of certificates of governmental officials, a recent date
before the Effective Date) and each in form and substance satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement;

(ii) a Note executed by Verisk in favor of each Lender requesting a Note;

 

57



--------------------------------------------------------------------------------

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of Verisk as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that Verisk is duly organized or formed, and that
Verisk is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v) a favorable opinion of Davis Polk & Wardwell LLP, counsel to Verisk,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably acceptable to the Administrative Agent and Lenders and covering such
matters relating hereto as any Lender, through the Administrative Agent, may
reasonably request; and

(vi) a duly completed pro forma Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of Verisk,
dated as of the Effective Date.

(b) Any fees required to be paid hereunder on or before the Effective Date shall
have been paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid
(i) all reasonable actual fees, charges and disbursements of counsel to the
Administrative Agent and the Arranger (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two Business Days
prior to the Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent) and
(ii) all reasonable actual due diligence expenses incurred by the Administrator
Agent and the Arranger, in connection with the syndication of the credit
facilities provided for herein and the preparation, negotiation, execution, and
delivery of the Loan Documents.

(d) Verisk’s receipt of at least $500,000,000 in gross proceeds from its
issuance of equity or equity linked securities.

(e) The Administrative Agent shall have received satisfactory evidence that the
outstanding principal amount of Indebtedness in respect of any private placement
facilities does not exceed $85,000,000 in the aggregate.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto. If the Effective Date has not occurred on or
prior to the applicable earliest date referred to in the first sentence of this
Section 4.01, the Commitments shall not become effective and the Lenders shall
have no obligation to make any Credit Extensions hereunder and the Original
Credit Agreement shall not be amended and restated hereby.

 

58



--------------------------------------------------------------------------------

4.02 Conditions to Certain Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The Effective Date shall have occurred.

(b) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V (other than those set forth and contained in
Sections 5.05(c) and 5.06) or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(c) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(d) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(b)
and (c) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders as of the Effective Date and the date of each Credit Extension:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its Property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document and, except as set forth on Schedule 5.03, no consent of any
other Person is required in connection with the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document
except any such consent the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principals of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

  5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrowers and their Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
their Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets of Verisk and its direct and
indirect Subsidiaries on a consolidated basis most recently delivered to the
Administrative Agent in accordance with Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Verisk and its direct and indirect
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrowers or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrowers and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Property of the
Borrowers and their Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.

5.09 Environmental Compliance. The Borrowers and their Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where any Borrower or the applicable
Subsidiary operates.

5.11 Taxes. The Borrowers and their Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrowers or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

  5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrowers, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred, and neither the Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrowers and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrowers nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrowers
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrowers nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Borrowers nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the date hereof, those
listed on Schedule 5.12 and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.13 Subsidiaries; Equity Interests. As of the Effective Date, the Borrowers
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. As of the Effective Date, the Borrowers have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in the
Borrowers have been validly issued and are fully paid and nonassessable.

 

  5.14 Margin Regulations; Investment Company Act.

(a) The Borrowers are not engaged and will not engage, principally or as one of
their important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which they or any of their Subsidiaries is subject, and all other matters known
to them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact

 

62



--------------------------------------------------------------------------------

or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being recognized that
projections to future events are not to be viewed as facts and that the actual
results during the period or periods covered by any projections may materially
differ from the projected results).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number. The Borrowers’ true and correct U.S.
taxpayer identification numbers are set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. The Borrowers and their Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (hereinafter collectively referred to as the “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except where
the failure to own or possess the right to use such IP Rights, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Borrowers, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrowers or
any Subsidiary infringes upon any rights held by any other Person except where
such infringement, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Except as specifically disclosed
in Schedule 5.18, no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.19 OFAC; Anti-Corruption Laws; Sanctions. No Borrower, any of their respective
Subsidiaries, or, to the knowledge of the Borrowers and their respective
Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) the subject or target of any
Sanctions or (b) located, organized or resident in a Designated Jurisdiction.
Each Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Borrower, its
directors and agents, are in compliance with any Anti-Corruption Law, any
applicable Sanctions or the Patriot Act.

 

  5.20 Solvency.

(a) The fair value of the assets of Verisk and its Subsidiaries on a
consolidated basis, at a fair valuation on a going concern basis, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
Verisk and its Subsidiaries on a consolidated basis.

(b) The present fair saleable value of the property of Verisk and its
Subsidiaries on a consolidated and going concern basis will be greater than the
amount that will be required to pay the probable liability of Verisk and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business.

 

63



--------------------------------------------------------------------------------

(c) Verisk and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured in the ordinary course of
business.

(d) Verisk and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted.

5.21 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Verisk, a consolidated balance sheet of Verisk and its direct and
indirect Subsidiaries on a consolidated basis as at the end of such fiscal year,
and the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of Verisk, a consolidated
balance sheet of Verisk and its direct and indirect Subsidiaries on a
consolidated basis as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of Verisk’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
Verisk’s fiscal year then ended, in each case setting forth in comparative form,
as applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Verisk as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Verisk and its direct and indirect Subsidiaries on a
consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrowers shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

64



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent obtainable with commercially reasonable efforts,
a certificate of their independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth and contained in Section 7.08 or, if any such Default shall exist,
stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Verisk;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrowers by independent accountants in connection with the accounts or
books of the Borrowers or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each report, proxy or
financial statement or other report or communication sent to the stockholders or
bondholders of the Borrowers, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrowers may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 and the Securities Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, excluding routine comment letters from
the SEC regarding (i) registration statements that the Borrowers have previously
filed or may file with the SEC under the Securities Act and (ii) periodic and
other reports that the Borrowers may file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934;

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

65



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Verisk posts such
documents, or provides a link thereto on Verisk’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on Verisk’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrowers shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (hereinafter
collectively referred to as “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (hereinafter
referred to as the “Platform”) and (b) certain of the Lenders (hereinafter each
referred to as a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each of the Borrowers hereby agrees that, so long as such
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities, (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing to the contrary, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly following a Responsible Officer’s having knowledge
thereof, notify the Administrative Agent (who, in turn, will notify each other
Lender):

(a) of the occurrence of any Default;

 

66



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material adverse development in, any litigation or
proceeding affecting any Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, including any determination by any
Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 (other than any notice pursuant to
Section 6.03(d)) shall be accompanied by a statement of a Responsible Officer of
the Borrowers setting forth details of the occurrence referred to therein and
stating what action the Borrowers have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its Property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except where, in regard to the matters described
in clauses (a), (b) and (c) above, the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Borrower or such Subsidiary, or the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect each Borrower’s and each Material Domestic Subsidiary’s legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.03 or Section 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted in the
reasonable judgment of the Borrowers; and (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.

 

67



--------------------------------------------------------------------------------

6.08 Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to them or to their business or Property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and (b) maintain in effect and enforce policies and
procedures designed to ensure compliance by each Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Administrative Agent and Lenders so long as no Event of
Default exists, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, acquisitions and other general corporate purposes not in contravention
of any Law or of any Loan Document.

6.12 Additional Guarantors. If any Domestic Subsidiary of the Borrowers that is
not a Guarantor at any time on or after the Effective Date guarantees any
Indebtedness (other than (x) Indebtedness owing to a Borrower or any Subsidiary
or (y) Indebtedness the incurrence or guarantee of which would not result in a
breach of Section 7.02), then such Domestic Subsidiary shall within 30 days of
such Domestic Subsidiary having guaranteed such Indebtedness (or such longer
period as the Administrative Agent may approve) (a) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of a Guaranty
or such other document as the Administrative Agent shall reasonably deem
appropriate for such purpose, (b) deliver to the Administrative Agent documents
of the types referred to in clauses (iii) and (iv) of Section 4.01(a) and
favorable opinions of counsel (who may be in-house counsel) to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in the foregoing clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent, and (c) Verisk shall provide upon the request of the
Administrative Agent or any Lender, any documentation or other evidence as is
reasonably requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender, as applicable, to comply with “know your
customer” and other applicable laws and regulations.

 

  6.13 Pari Passu Status.

Cause the Obligations to rank at least pari passu with all other present and
future unsecured Indebtedness of such Borrower and its Subsidiaries which are
Guarantors.

 

68



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Customary Permitted Liens;

(b) Liens in existence on the date hereof as set forth on Schedule 7.01 and any
extensions, renewals, or replacements thereof, provided that (i) the aggregate
principal amount of the Indebtedness secured by such Lien(s) immediately prior
to such extension, renewal, or replacement is not increased or the maturity
thereof changed and (ii) such Lien(s) is not extended to any other Property in
violation of this Agreement;

(c) Liens incidental to the conduct of its business or the ownership of its
Property which were not incurred in connection with the borrowing of money or
the obtaining of advances of credit and which in the aggregate do not materially
detract from the use or value of its Property or materially impair the use
thereof in the operation of its business;

(d) Liens in favor of such Borrower or any Wholly-Owned Subsidiary on Property
of a Subsidiary to secure obligations of such Subsidiary to such Borrower or to
a Wholly-Owned Subsidiary;

(e) any attachment or judgment Lien, unless the judgment it secures shall not,
within 30 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 30 days
after the expiration of any such stay; provided that the aggregate amount of
such attachments or judgment Liens shall not secure obligations in excess of
$20,000,000 at any time;

(f) Liens in respect of Permitted Subsidiary Acquisition Indebtedness; provided
that (i) each such Lien (A) shall be created substantially simultaneously with
the acquisition of the related Property or Properties or (B) shall have existed
on any Property of a Person (1) at the time such Person becomes a Subsidiary of
or is merged with or into such Borrower or a Subsidiary of such Borrower or
(2) at the time a Subsidiary acquires such Property from such Person, and, in
the case of each of the foregoing clauses (1) and (2), such Lien shall not have
been created in contemplation of any Permitted Acquisition, and (ii) no such
Lien at any time shall encumber any Property or Properties other than the
related Property or Properties financed by such Permitted Subsidiary Acquisition
Indebtedness and the proceeds thereof. For the avoidance of doubt, in the event
that a Permitted Acquisition is consummated as a purchase of Equity Interests or
a similar transaction, the pledge of stock or other Equity Interests acquired in
such Permitted Acquisition to secure the related Permitted Subsidiary
Acquisition Indebtedness shall be permitted;

(g) Liens provided for in equipment leases (including financing statements and
undertakings to file the same); provided that such Liens are limited to the
equipment subject to such leases, accessions thereto and the proceeds thereof;

 

69



--------------------------------------------------------------------------------

(h) Liens in or upon and any right of offset against, moneys, deposit balances,
security or other Property, or interests therein, held or received by or for or
left in the possession of any lender (or any affiliate of such lender) in
connection with working capital facilities, lines of credit, term loans or other
credit facilities entered into in the ordinary course of business; provided,
however, that in no event shall (i) any Borrower be subject to a minimum or
compensating balance or similar arrangement or arrangement requiring it to
maintain minimum cash funds or deposits with such lender or lenders or (ii) any
Borrower or any Subsidiary maintain in all of its respective accounts with all
such lenders, at any time, overnight cleared cash balances in demand deposit
accounts that are subject to set-off rights, in excess of $5,000,000 in the
aggregate for all such accounts of any Borrower or any such Subsidiary,
respectively, as the case may be (in each case other than, for the avoidance of
doubt, any such balances held in commercial paper or money market funds);

(i) Liens securing Indebtedness or other obligations to any counterparty under
repurchase or securities loan agreements;

(j) Liens existing solely with respect to cash or deposit account balances used
to Cash Collateralize obligations of a Lender to (i) the L/C Issuer, in
accordance with the terms, conditions, and provisions of Section 2.03(a)(iii)(F)
or (ii) the Swing Line Lender, in accordance with the terms, conditions, and
provisions of Section 2.04(c)(i);

(k) Liens created by this Agreement or any other Loan Document;

(l) Liens in respect of Priority Indebtedness permitted under Section 7.02;
provided that such Liens do not secure Indebtedness owing by such Borrower or
any of its Subsidiaries in respect of (i) any private placement or note purchase
facility or facilities or (ii) any senior credit facility or facilities
(including, without limitation, the Facility); and

(m) Liens securing other Indebtedness to the extent that the Borrower and each
of its applicable Subsidiaries shall have made or caused to be made effective
provision whereby the obligations under this Agreement and the other Loan
Documents shall be secured equally and ratably with any and all other
obligations secured by any such Lien, such security to be pursuant to agreements
reasonably satisfactory to the Administrative Agent and, in any such case, the
Administrative Agent and the Lenders shall have the benefit, to the fullest
extent that, and with such priority as, they may be entitled under applicable
Laws, of an equitable Lien on such Property.

7.02 Priority Indebtedness; Permitted Subsidiary Acquisition Indebtedness.
Create, incur, assume or suffer to exist (a) any Priority Indebtedness in excess
at any time of an amount equal to 7.5% of Assets at such time or (b) any
Permitted Subsidiary Acquisition Indebtedness in an aggregate principal amount
in excess of $500,000,000 outstanding at any time.

7.03 Fundamental Changes. Merge, dissolve, liquidate, wind-up, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or, with respect to a Borrower,
change its structure as a corporation, except that, so long as no Default exists
or would result therefrom,

(a) the Borrowers and their Subsidiaries may consummate Permitted Acquisitions;

 

70



--------------------------------------------------------------------------------

(b) any Subsidiary may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be a Borrower or a Guarantor.

7.04 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) any Subsidiary may Dispose of assets to a Borrower or any Subsidiary of a
Borrower;

(b) any Borrower or any Subsidiary may Dispose of inventory in the ordinary
course of its business (including the Disposition of obsolete inventory);

(c) any Borrower or any Subsidiary may Dispose of assets that, in its good
faith, reasonable judgment, have no further useful or productive capacity, are
fully used or depreciated, are obsolete or are no longer necessary or productive
in the ordinary course of its business;

(d) the Borrowers or any Subsidiary may Dispose of assets other than as set
forth in the preceding clauses (a) through (c) and the succeeding clauses (e),
(f), and (g); provided that (i) such assets sold in any calendar year shall not,
in the aggregate, account for more than 20% of Consolidated EBITDA or more than
20% of the total revenues of Verisk and its direct and indirect Subsidiaries, on
a consolidated basis, for the prior calendar year, and (ii) as of any date of
determination, such assets sold during the term of this Agreement shall not, in
the aggregate, account for more than 40% of Consolidated EBITDA or more than 40%
of the total revenues of Verisk and its direct and indirect Subsidiaries, on a
consolidated basis, in each case on a cumulative basis from March 31, 2015
through the most recently completed fiscal quarter for which financial
statements are available;

(e) the Borrowers and their Subsidiaries may enter into and consummate
transactions permitted by Section 7.03;

(f) any Borrower or any Subsidiary may grant non-exclusive licenses or
sublicenses of rights or interests in intellectual property to third parties in
the ordinary course of its business; and

(g) any Borrower or any Subsidiary may lease and sublease Property to other
Persons in the ordinary course of its business.

7.05 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related,
reasonably complimentary or incidental thereto.

7.06 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Borrower or such Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, other than (a) pursuant to agreements in existence on
the date hereof and (b) Investments.

 

71



--------------------------------------------------------------------------------

7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose which in any case
entails a violation of Regulation U of the FRB.

 

  7.08 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Verisk to be less than
3.00:1.00.

(b) Consolidated Funded Debt Leverage Ratio. Permit the Consolidated Funded Debt
Leverage Ratio at any time during any period of four fiscal quarters of Verisk
to be greater than 3.50:1.00. Notwithstanding the foregoing to the contrary, at
the election of the Borrowers (such election to be made in writing to the
Administrative Agent upon the closing of a Permitted Acquisition and such
election to be made not more than twice during the term of the Facility), the
maximum Consolidated Funded Debt Leverage Ratio shall be permitted to increase
to 4.00:1.00 for the four consecutive fiscal quarter period (hereinafter
referred to as a “Leverage Increase Period”) commencing with the fiscal quarter
in which such Permitted Acquisition occurs (which Leverage Increase Period shall
include, for the avoidance of doubt, the fourth fiscal quarter end following the
closing date of such Permitted Acquisition), provided, that immediately upon the
expiration of any Leverage Increase Period, the maximum Consolidated Funded Debt
Leverage Ratio permitted under this Section 7.08(b) shall revert automatically
to 3.50:1.00.

7.09 Restricted Payments.

During the existence of a Default, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so.

7.10 Accounting Changes.

Make any change in its (a) accounting policies or reporting practices, except
(i) as required or permitted by GAAP or (ii) otherwise, if not a material
change, or (b) fiscal year if such change is made for the purposes of, amongst
others, avoiding the occurrence of an Event of Default.

7.11 Anti-Corruption Laws; Sanctions.

Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions, and/or directly or indirectly permit or allow any Credit Extension,
use of proceeds hereunder or other transaction contemplated by this Agreement to
violate any Anti-Corruption Law, any applicable Sanctions or the Patriot Act.

 

72



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Sections 6.05, 6.10, 6.11, or
Article VII or (ii) Sections 6.01 or 6.02 and such failure continues for ten
days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any substantial and material respect when made or deemed made; or

(e) Cross-Default. (i) Any Borrower or any Loan Party (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after the giving of any required notice
and the running of any applicable grace or cure periods) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $100,000,000,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event (but only after the giving of any required
notice, the expiration of any permitted grace period or both) is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Borrower or any Loan Party is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Borrower or any Loan Party is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Borrower or such
Loan Party as a result thereof is greater than $100,000,000; or

 

73



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
respective Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its Property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against any Property of any such Person in an
aggregate principal amount of more than $20,000,000 and is not released, vacated
or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $100,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events that
have occurred, has resulted or would reasonably be expected to result in
liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,000,
or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000,000; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

74



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedging Obligations, ratably among the Lenders, the L/C Issuer and
the Hedge Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

75



--------------------------------------------------------------------------------

Subject to Section 2.03(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 8.03.

Notwithstanding the foregoing, Obligations arising under Guaranteed Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank, as the case may be. Each Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The Lenders specifically
authorize the Administrative Agent to enter into and deliver the Sharing
Agreement on their behalf. The provisions of this Article IX are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and none of
the Borrowers or any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

76



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

77



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify Verisk and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its or their respective duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

78



--------------------------------------------------------------------------------

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition of “Defaulting Lender”, the Required Lenders may,
to the extent permitted by applicable laws, by notice in writing to the
Borrowers and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States; provided, that without the consent of Verisk (such consent
not to be unreasonably withheld), the Required Lenders shall not be permitted to
select a successor that is not a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign
bank described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (hereinafter referred to as the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arranger, co-syndication agents, or co-documentation agents, if any,
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

79



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders (including in their capacity
as a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Guaranteed
Hedge Agreements as to which arrangements satisfactory to the applicable Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders; and

(b) to release any Guarantor (other than Verisk) from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

9.11 Guaranteed Hedge Agreements. No Hedge Bank that obtains the benefits of
Section 8.03, Article XI, or the Guaranty or any Collateral by virtue of the
provisions hereof shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

80



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01(a) without the prior express
written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the prior express written consent
of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the prior express written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of the L/C Issuer; or

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender. Notwithstanding anything herein to the contrary, the Borrowers
and the Administrative Agent may agree to add Guarantors subject to delivery of
substantially the same items referred to in Section 6.12 without consent from
any other Person (other than the proposed Guarantor).

 

81



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their respective discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the

 

82



--------------------------------------------------------------------------------

Administrative Agent or any of its Related Parties (hereinafter collectively
referred to as the “Agent Parties”) have any liability to the Borrowers, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Notices of Loan Prepayment
and Swing Line Loan Notices) purportedly given by or on behalf of the Borrowers
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in

 

83



--------------------------------------------------------------------------------

accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable actual out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable actual fees, charges and disbursements of counsel for
the Administrative Agent (subject to any applicable limits on such fees as set
forth in Section 4.01(e)), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable actual out of pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable actual out of pocket expenses incurred by the Administrative Agent,
any Lender or the L/C Issuer (including the reasonable actual fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. The Borrowers shall have no obligation to pay, or
reimburse any Person for, the fees and time charges of attorneys who are
employees of the Administrative Agent, any Lender or the L/C Issuer.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable actual fees, charges and disbursements of any counsel for any
Indemnitee excluding the fees, time charges and disbursements for attorneys who
may be employees of any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection

 

84



--------------------------------------------------------------------------------

with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any Property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. The obligations of the Borrowers under this
clause (b) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than 15 Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

85



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Borrowers or
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior express written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 10.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.06, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to

 

86



--------------------------------------------------------------------------------

such assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (b)(ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of Verisk (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower or Related Parties. No such assignment shall be
made to the Borrowers, any Guarantor, or any of the Borrowers’ respective
Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

87



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Verisk and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their reasonable expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (hereinafter referred to as the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, any L/C Issuer or Swing
Line Lender, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Borrowers or any Guarantor or any of the Borrowers’
respective Affiliates or Subsidiaries) (hereinafter each shall be referred to as
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations

 

88



--------------------------------------------------------------------------------

and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts and interest
amounts of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and each party hereto shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. Without limitation of the requirements of this
subsection (d), no Lender shall have any obligation to disclose all or any
portion of a Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in the
Commitments, Loans or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form for U.S. federal income tax purposes
or is otherwise required by applicable law. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a federal reserve bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrowers and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrowers, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor

 

89



--------------------------------------------------------------------------------

shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line Lender
(and the acceptance of such appointment by the applicable Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the “Information” (as such term is defined below), except
that Information may be disclosed (a) to its Affiliates, its auditors and its
and its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.14 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) with the consent of Verisk,
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 10.07 or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers,
(i) to any rating agency when required by it; provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to Loan Parties
received by it from the Administrative Agent or any Lenders; (j) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers in respect of the
Facility and (k) to any credit insurance provider relating to the Borrowers and
their respective obligations; provided that, prior to any disclosure, such
credit insurance provider shall undertake in writing to preserve the
confidentiality of any confidential information relating to Loan Parties
received by it from the Administrative Agent or any Lenders.

For purposes of this Section 10.07, “Information” means all information received
from any Borrower or any Subsidiary relating to such Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
provided that, in the case of information received from a Borrower or a
Subsidiary after the date hereof, such

 

90



--------------------------------------------------------------------------------

information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify Verisk and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (hereinafter referred to as the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

91



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement and the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof (including the credit facilities and letters of credit
referenced in paragraphs of this Section 10.10.

(c) Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of an original
executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

92



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

93



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower hereby acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrowers, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (ii) each of the Borrowers and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrowers and each other
Loan Party is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Administrative Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, any other Loan Party or any of
their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor any Arranger has any obligation to the Borrowers, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to the Borrowers, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based

 

94



--------------------------------------------------------------------------------

recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it and provided further,
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by a manually executed signature.

10.18 USA PATRIOT Act. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (hereinafter referred to as the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 10.20 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 10.20 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Guarantor intends this
Section 10.20 to constitute, and this Section 10.20 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.21 Designation of Additional Borrowing Subsidiaries. Unless a Default has
occurred and is continuing, Verisk at any time and from time to time following
the date hereof, upon not less than 15 Business Days’ notice to the
Administrative Agent (which notice the Administrative Agent shall promptly send
to each Lender and each L/C Issuer), may designate any Wholly-Owned Domestic
Subsidiary to be a Borrowing Subsidiary upon the completion of the following
(the date of which shall be as notified by the Administrative Agent to Verisk,
each Lender and each L/C Issuer, which notice shall be deemed conclusive and
binding): (a) each of Verisk and such Subsidiary shall have executed and
delivered to the Administrative Agent a Designation of Borrowing Subsidiary,
(b) the Administrative Agent shall have received with respect to such Subsidiary
documentation corresponding to the items referred to in Sections 4.01(a)(iii)
through (v) (for purposes hereof replacing any references in such Sections to
“Verisk” and the “Effective Date”, respectively, with such Subsidiary and with
the date on which such Subsidiary becomes a Borrowing Subsidiary) and (c) Verisk
shall provide upon the request of the Administrative Agent or any Lender, any
documentation or other evidence as is reasonably requested by the Administrative
Agent or

 

95



--------------------------------------------------------------------------------

any Lender in order for the Administrative Agent or such Lender, as applicable,
to comply with “know your customer” and other applicable laws and regulations,
whereupon (i) such Subsidiary shall become a party hereto and shall have the
rights and obligations of a Borrower hereunder and (ii) the Obligations of such
Subsidiary shall be guaranteed by Verisk in accordance with Section 11.01.

10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI.

GUARANTEE OF BORROWING SUBSIDIARY OBLIGATIONS

11.01 Guaranty. Verisk hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of the
Borrowing Subsidiary Obligations. The Administrative Agent’s and the Lenders’
respective books and records showing the amount of the Borrowing Subsidiary
Obligations shall be admissible in evidence in any action or proceeding. This
Article XI shall not be affected by the genuineness, validity, regularity or
enforceability of the Borrowing Subsidiary Obligations or any instrument or
agreement evidencing any Borrowing Subsidiary Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Borrowing Subsidiary
Obligations which might otherwise constitute a defense to the obligations of
Verisk under this Article XI, and Verisk hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of Verisk hereunder at any time shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any similar federal or state law.

 

96



--------------------------------------------------------------------------------

11.02 Certain Waivers. Verisk waives (a) any defense arising by reason of any
disability or other defense of the Borrowing Subsidiaries or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of the
Borrowing Subsidiaries; (b) any defense based on any claim that Verisk’s
obligations exceed or are more burdensome than those of the Borrowing
Subsidiaries; (c) any right to require the Administrative Agent or any Lender to
proceed against the Borrowing Subsidiaries, proceed against or exhaust any
security for the Indebtedness, or pursue any other remedy in the Administrative
Agent’s or the Lenders’ power whatsoever; (d) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
the Lenders; and (e) all defenses based on suretyship or impairment of
collateral (Verisk, the Administrative Agent, and the Lenders intending this
waiver to have the effects described in Section 48 of the Restatements (Third)
of the Law of Suretyship and Guaranty). Verisk expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Borrowing Subsidiary Obligations, and all notices of acceptance
of this Article XI or of the existence, creation or incurrence of new or
additional Borrowing Subsidiary Obligations.

11.03 Obligations Independent. The obligations of Verisk hereunder are those of
primary obligor, and not merely as surety, and are independent of the Borrowing
Subsidiary Obligations and the obligations of any other guarantor, and a
separate action may be brought against Verisk to enforce this Article XI whether
or not the Borrowing Subsidiaries or any other person or entity is joined as a
party.

11.04 Subrogation. Verisk shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Article XI until all of the Borrowing Subsidiary
Obligations and any amounts payable under this Article XI have been indefeasibly
paid and performed in full and any commitments of the Lenders or facilities
provided by the Lenders with respect to the Borrowing Subsidiary Obligations are
terminated. If any amounts are paid to Verisk in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Administrative Agent (for the further benefit of the Lenders) and shall
forthwith be paid to the Administrative Agent, for the benefit of the Lenders,
to reduce the amount of the Borrowing Subsidiary Obligations, whether matured or
unmatured.

11.05 Subordination. Verisk hereby subordinates the payment of all obligations
and indebtedness of the Borrowing Subsidiaries owing to Verisk, whether now
existing or hereafter arising, including, but not limited to, any obligation of
the Borrowing Subsidiaries to Verisk as subrogee of the Administrative Agent,
for the benefit of the Lenders, or resulting from Verisk’s performance under
this Article XI, to the indefeasible payment in full in cash of all Borrowing
Subsidiary Obligations. If the Administrative Agent so requests after the
occurrence and during the continuance of an Event of Default, any such
obligation or indebtedness of the Borrowing Subsidiaries to Verisk shall be
enforced and performance received by Verisk as trustee for the Administrative
Agent, for the benefit of the Lenders, and the proceeds thereof shall be paid
over to the Administrative Agent, for the benefit of the Lenders, on account of
the Borrowing Subsidiary Obligations.

11.06 Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Borrowing Subsidiary Obligations is stayed, in connection
with any case commenced by or against Verisk or the Borrowing Subsidiaries under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by Verisk immediately upon demand by the Administrative Agent.

 

97



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 245,000,000        16.333333333 % 

JPMorgan Chase Bank, N.A.

   $ 170,000,000        11.333333333 % 

SunTrust Bank

   $ 170,000,000        11.333333333 % 

Wells Fargo Bank N.A.

   $ 170,000,000        11.333333333 % 

Citizens Bank, N.A.

   $ 150,000,000        10.000000000 % 

HSBC Bank USA, N.A..

   $ 150,000,000        10.000000000 % 

Morgan Stanley Bank, N.A.

   $ 150,000,000        10.000000000 % 

Royal Bank of Canada

   $ 85,000,000        5.666666667 % 

TD Bank, N.A.

   $ 85,000,000        5.666666667 % 

BNP Paribas

   $ 75,000,000        5.000000000 % 

The Northern Trust Company

   $ 50,000,000        3.333333333 %    

 

 

    

 

 

 

Total

   $ 1,500,000,000.00        100.0000 %    

 

 

    

 

 

 

 



--------------------------------------------------------------------------------

REVISED EXHIBIT D

(see attached)

 



--------------------------------------------------------------------------------

A. EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 22, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Verisk Analytics,
Inc., a Delaware corporation (“Verisk”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                 of Verisk, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of Verisk, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Verisk has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Verisk and its direct
and indirect Subsidiaries on a consolidated basis, ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such Section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Verisk has delivered the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of Verisk and its direct and
indirect Subsidiaries on a consolidated basis, ended as of the above date. Such
financial statements fairly present the financial condition, results of
operations and cash flows of Verisk and its direct and indirect Subsidiaries on
a consolidated basis in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Verisk
during the accounting period covered by such financial statements.

3. A review of the activities of Verisk during such fiscal period has been made
under the supervision of the undersigned with a view to determining whether
during such fiscal period each Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to them, and no Default has occurred and is continuing.]

 



--------------------------------------------------------------------------------

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrowers contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                             .

 

VERISK ANALYTICS, INC. By:                                          
                                    Name:
                                                                        Title:
                                                                         



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________ (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.08(a) – Consolidated Interest Coverage Ratio.      A.  
Consolidated EBIT for four consecutive fiscal quarters ending on above date
(“Subject Period”):        1.    Consolidated Net Income for Subject Period:   
$___________     2.    Consolidated Interest Charges for Subject Period:   
$___________     3.    Provision for income taxes for Subject Period:   
$___________     4.    Non-cash charges for the appreciation of ESOP shares for
Subject Period:    $___________     5.    Non-cash stock option expenses under
FASB Accounting Standards Codification 718 for Subject Period:    $___________  
  6.    Non-cash expenses in connection with Top Hat Plan and Deferred
Compensation Plan, based on increasing participant liabilities for said plans
due to the appreciation of investments, for Subject Period:    $___________    
7.    Non-cash expenses other than temporary impairment of the Top Hat Plan and
Deferred Compensation Plan, based on depreciation of Plan investments, for
Subject Period:    $___________     8.    Non-cash loss on disposal of fixed
assets for Subject Period:    $___________     9.    Other non-recurring
expenses of Verisk and its direct and indirect Subsidiaries reducing such
Consolidated Net Income for Subject Period; provided that any such amounts which
represent a cash item in Subject Period or any future period shall not exceed 5%
of Consolidated EBIT (prior to giving effect to such adjustment) for Subject
Period:    $___________     10.    Income tax credits for Subject Period:   
$___________     11.    Non-cash gains in connection with Top Hat Plan and
Deferred Compensation Plan, based on decreasing participant liabilities for said
plans due to the depreciation of investments, for Subject Period:   
$___________

 



--------------------------------------------------------------------------------

    12.    Other non-recurring non-cash additions to Consolidated Net Income for
Subject Period:    $___________     13.    Consolidated EBIT (Lines I.A.1 + 2 +
3 + 4 + 5 + 6 + 7 + 8 + 9 - 10 - 11 – 12 – 13):    $___________   B.  
Consolidated Interest Charges for Subject Period:    $___________   C.  
Consolidated Interest Coverage Ratio (Line I.A.15 ( Line I.B):    _______ -to- 1
  Minimum required:    3.00 -to- 1.00 II.   Section 7.08(b) – Consolidated
Funded Debt Leverage Ratio.      A.   Consolidated Funded Indebtedness at
Statement Date:    $___________   B.   Consolidated EBITDA for Subject Period:
       1.    Consolidated EBIT for Subject Period (Line I.A.15 above):   
$__________     2.    Depreciation expenses for Subject Period:    $__________  
  3.    Amortization expenses for Subject Period:    $__________     4.   
Consolidated EBITDA (sum of Lines II.B.1, II.B.2 and II.B.3):    $__________  
C.   Consolidated Funded Debt Leverage Ratio (Line II.A ( Line II.B.4):   
_____-to- 1.00   Maximum permitted:    [3.50] -to- 1.001

 

 

1  Subject to adjustment in accordance with Section 7.08



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________ (“Statement Date”)

SCHEDULE 2

TO THE COMPLIANCE CERTIFICATE

($ IN 000’S)

CONSOLIDATED EBITDA

(IN ACCORDANCE WITH THE DEFINITION OF CONSOLIDATED EBITDA

AS SET FORTH IN THE AGREEMENT)

 

Consolidated EBITDA

   Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     12
Months
Ended
 

Consolidated

Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ non-cash charges for the appreciation of ESOP shares

              

+ non-cash stock option expenses

              

+ non-cash expenses under Top Hat Plan and Deferred Compensation Plan based on
increasing participant liabilities for said plans due to the appreciation of
investments

              

+ non-cash expenses other than temporary impairment of Top Hat Plan and Deferred
Compensation Plan based on depreciation in value of plan investments

              

 



--------------------------------------------------------------------------------

Consolidated EBITDA

   Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     Quarter
Ended
     12
Months
Ended
 

+ non-cash loss on disposal of fixed assets

              

+ other non-recurring expenses of Verisk and its direct and indirect
Subsidiaries reducing such Consolidated Net Income for such period; provided
that any such amounts which represent a cash item in such period or any future
period shall not exceed 5% of Consolidated EBIT (prior to giving effect to such
adjustment) for such period

              

- income tax credits

              

- non-cash gains under Top Hat Plan and Deferred Compensation Plan based on
decreasing participant liabilities for said plans due to the depreciation of
investments

              

- other non-recurring non-cash income

              

= Consolidated EBITDA

              

 